Citation Nr: 0923672	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-29 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for depressive disorder 
or dysthymic disorder.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2006 and in August 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In March 2007, the Veteran withdrew his request for a hearing 
before a Decision Review Officer.

In a decision in September 2008, the Board remanded the claim 
of service connection for depressive disorder or dysthymic 
disorder and for a total disability rating for compensation 
based on individual unemployability.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Neither depressive disorder nor dysthymic disorder was 
affirmatively shown during service; neither depressive 
disorder nor dysthymic disorder, first diagnosed after 
service, is unrelated to a disease, injury or event during 
service or is either caused or made permanently worse by 
service-connected diabetes mellitus and its complications. 

2. The Veteran's service-connected disabilities are:  
diabetes mellitus, type II, rated 20 percent; diabetic 
peripheral neuropathy of the right upper extremity, rated 20 
percent; diabetic peripheral neuropathy of the left upper 
extremity, rated 20 percent; diabetic peripheral neuropathy 
of the right lower extremity, rated 10 percent; diabetic 
peripheral neuropathy of the left lower extremity, rated 10 
percent; and erectile dysfunction, rated zero percent; the 
combined rating is 60 percent, resulting from a common 
etiology. 

3. The Veteran has a law school graduated and is employed as 
a high school educator. 

4. The service-connected disabilities do not preclude the 
Veteran from securing or following a substantially gainful 
occupation. 


CONCLUSIONS OF LAW

1. Neither depressive disorder nor dysthymic disorder was 
incurred in or aggravated by service; and neither depressive 
disorder nor dysthymic disorder is proximately due to or 
aggravated by service-connected diabetes mellitus and its 
complications. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 
3.303 (2008). 

2. The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2005 and in May 2006.  The VCAA 
notice included the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service; and evidence that a disability 
was caused by or aggravated by a service-connected 
disability. 



The notice included the evidence needed to substantiate the 
claim for a total disability rating, namely, that he was 
unable to secure or follow a substantial gainful occupation 
as a result of service-connected disabilities provided that 
if there was one disability, the disability shall be ratable 
at 60 percent or more, and if there were two or more 
disabilities, at least one disability was rated 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

The Veteran was also notified that VA would obtain service 
treatment records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any nonfederal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
records and VA records.  And the Veteran was afforded VA 
examinations. 

As the Veteran has not identified any additional evidence 
pertinent to the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.

Factual Background

On entrance examination, the Veteran gave a history of 
excessive worry, and the psychiatric evaluation was normal.  
The remainder of the service treatment records contain no 
complaint, finding, history, treatment, or diagnosis of a 
psychiatric disorder.  On separation examination, the Veteran 
denied having psychiatric symptoms, and the psychiatric 
evaluation was normal.

After service, VA records show that on hospitalization in 
March and April 1971 the diagnosis was chronic 
undifferentiated schizophrenia.  In July 2003 and in May 
2004, the diagnosis was depression.  In January 2005, the 
Veteran complained that left hip pain and neuropathy in the 
lower extremities limited his activities and his job as a 
physical education teacher.  The diagnosis was depression. 

On VA examination in December 2005, the VA examiner concluded 
that depressive disorder was not caused by or the result of 
the service-connected diabetes mellitus as the depressive 
disorder preceded the onset of diabetes mellitus. 

VA records show that in January 2006 that the Veteran did not 
meet the criteria for posttraumatic stress disorder. He did 
have a long history of depression, which had recently been 
aggravated by diabetes mellitus and its complications.  The 
diagnosis was a dysthymic disorder.  

In March 2006, it was noted that the Veteran was planning on 
retiring as a physical education teacher due to aches and 
malaise.  The diagnosis was depression. 

In his application for a total rating, dated in July 2006, 
the Veteran reported having worked full-time as a teacher 
from September 1988 until January 2006 and that he became too 
disabled to work in January 2006.  His education included a 
law degree. 

VA records also show that in September 2006 the diagnosis was 
depression. 

On VA examination in December 2008, the diagnosis was a 
chronic dysthymic disorder. It was noted that the dysthymic 
disorder had pre-existed his diabetes mellitus by many years 
and there had been no significant change in the frequency or 
intensity of his psychiatric symptoms due to diabetes 
mellitus as he had been on the same dose of medication for a 
very long time with no increase and with a fair response.  
Also, the Veteran had other medical conditions, unrelated to 
diabetes, that impacted on his functioning to include a hip 
replacement and back problems. He also had symptoms due to a 
work-related situation involving another teacher for which he 
was receiving separate psychiatric treatment.  For these 
reasons, the examiner expressed the opinion that the 
Veteran's diagnosed psychiatric disorder was not shown to 
have been aggravated by his service-connected diabetes 
mellitus. 

On another VA examination in December 2008, the examiner 
noted that the Veteran had lost time from work in the last 12 
months because of a left hip replacement in October 2007, and 
he had been unable to return to work until May 2008.  It was 
noted that the Veteran had other medical conditions that 
contributed to his inability to perform the necessary 
activities of his job, including arthritis of the left hip 
with a hip replacement and low back pain due to degenerative 
arthritis and disc disease.  

The examiner stated that the symptoms of diabetic neuropathy 
in the lower extremities were severe enough to interfere with 
his ability to perform his job as a high school physical 
education teacher, and that the Veteran was unable to secure 
or follow a substantially gainful job as a result of his 
service-connected diabetes mellitus. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre- 
existing such service, was aggravated by service. This may be 
accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R. § 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made. As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Analysis

On the basis of the service treatment records, neither 
depressive disorder nor dysthymic disorder was affirmatively 
shown during service, and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

Although the Veteran is competent to describe symptoms of 
depression, a psychiatric disorder manifested by either 
depression or dysthymia is not a condition under case law 
that has been found to be capable of lay observation.

Therefore the determination as to the presence of depression 
or dysthymia is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

As there is no competent evidence during service or since 
service that either depression or dysthymia was noted, that 
is, observed during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).



On the question of whether service connection may be granted 
on the basis that the depression or dysthymia was first 
diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. § 
3.303(d), there is no competent medical evidence that 
associates either depression or dysthymia to an injury, 
disease, or event during service.

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, that is, evidence of an association or 
link between depression or dysthymia and an established 
injury, or disease or event in service, where a lay assertion 
on medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

To the extent that the Veteran relates any current 
psychiatric disorder to service, the Board rejects any such 
association as the Veteran is not competent to make a medical 
diagnosis, not capable of lay observation, or on medical 
causation, where a lay assertion on medical causation is not 
competent evidence.  

As for the evidence, addressing whether depression or 
dysthymia was caused by service-connected diabetes mellitus 
and its complications, on VA examination in December 2005, 
the VA examiner concluded that depressive disorder was not 
caused by service-connected diabetes mellitus as the 
depressive disorder preceded the onset of diabetes mellitus.  
On VA examination in December 2008, the examiner reported 
that the dysthymic disorder had pre-existed diabetes mellitus 
by many years.  This evidence opposes, rather than supports, 
the claim and is uncontroverted.  In the absence of competent 
evidence favorable to the claim, the Board concludes that 
neither depression nor dysthymia was caused by 
service-connected diabetes mellitus and its complications. 

As for the evidence, addressing whether depression or 
dysthymia was aggravated by service-connected diabetes 
mellitus and its complications, that is, made permanently 
worse, there is evidence for and against the claim. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, supra, the probative 
value of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight 
of a medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The favorable evidence consists of a notation in a VA record, 
dated in January 2006, of a long history of depression, which 
had recently been aggravated by diabetes mellitus and its 
complications.  

Although the notation was made by a health-care professional 
and is expressed affirmatively, the notation is nevertheless 
a mere conclusion without medical analysis and is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign against contrary evidence on the 
question of aggravation, which is also of record and which 
will be discussed below.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (A mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign the opinion.).  

For this reason, the Board rejects the notation as competent 
medical evidence to support the claim of aggravation. 

The evidence against the claim is the opinion of a VA 
examiner, who conducted the examination in December 2008.  
The VA examiner reported that the dysthymic disorder had pre-
existed diabetes mellitus by many years and there had been no 
significant change in the frequency or intensity of the 
psychiatric symptoms due to diabetes mellitus as the Veteran 
had been on same dose of medication for a very long time with 
no increase and with a fair response, and expressed the 
opinion that the Veteran's diagnosed psychiatric disorder was 
not shown to have been aggravated by his service-connected 
diabetes mellitus.

The Board assigns greater weight to the opinion of the VA 
examiner because the examiner applied medical analysis to the 
significant facts of the case, namely, that the dysthymic 
disorder had pre-existed diabetes mellitus by many years and 
there had been no significant change in the psychiatric 
symptoms due to diabetes mellitus.  In other words, there was 
no factual basis that diabetes mellitus had permanently made 
the psychiatric disorder worse.

As for the Veteran's statements about aggravation, where as 
here the determination involves a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  

The Veteran as a layperson he is not shown to be qualified to 
offer an opinion on the question of medical causation.  For 
this reason, the Board rejects his statements as competent 
evidence to substantiate the claim of service connection 
based on aggravation of the nonservice-connected psychiatric 
disorder by the service-connected diabetes mellitus and its 
complications. 

As the Board may consider only competent, medical evidence to 
support its findings as to questions involving a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where lay assertion on medical causation is not 
competent evidence, and as the preponderance of the evidence 
is against the claim for the reasons articulated, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

A Total Disability Rating  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there are two or more disabilities at least one is ratable 
at 40 percent or more and the combined rating is 70 percent 
or more. 38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability or one 40 
percent disability in combination, the following will be 
considered as one disability: disabilities resulting from 
common etiology. 38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities are: diabetes 
mellitus, type II, rated 20 percent; diabetic peripheral 
neuropathy of the right upper extremity, rated 20 percent; 
diabetic peripheral neuropathy of the left upper extremity, 
rated 20 percent; diabetic peripheral neuropathy of the right 
lower extremity, rated 10 percent; diabetic peripheral 
neuropathy of the left lower extremity, rated 10 percent; and 
erectile dysfunction, rated zero percent; the combined rating 
is 60 percent, resulting from a common etiology, which meets 
the percentage requirements for a schedular total disability 
rating under 38 C.F.R. § 4.16(a). 

Analysis

Although there is an opinion from the VA examiner in December 
2008 that the service-connected diabetes mellitus and its 
complications preclude the Veteran from substantial gainful 
employment, the examiner also reported that the Veteran was 
employed fulltime as a teacher, a position he has held for 20 
years.  Moreover, while the Veteran did not work for about 21 
weeks during the appeal period, his unemployment was 
unrelated to service-connected diabetes mellitus and its 
complications, rather he had legal problems and a left hip 
replacement. 






As the Veteran continues to follow a substantially gainful 
occupation, he is not unemployable due to service-connected 
disabilities.  

As the preponderance of the evidence is against the claim for 
the reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply. 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a depressive disorder or dysthymic 
disorder is denied. 

A total disability rating for compensation based on 
individual unemployability is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


